Citation Nr: 0024176	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to an increased evaluation for residuals of a 
left leg fascial injury with release, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION


The veteran had periods of active duty training between 1983 
and 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
veteran's claims of entitlement to service connection for a 
left leg disability and residuals of a concussion.  In an 
April 1994 rating decision, the RO granted service connection 
for a left leg disorder and assigned a noncompensable 
evaluation.  The veteran also completed an appeal of this 
decision.  In a September 1994 decision, the hearing officer 
who conducted the veteran's August 1994 VA hearing granted a 
10 percent evaluation for this disability, and this grant was 
effectuated in a January 1995 rating decision.  However, as 
the 10 percent evaluation reflects less than the maximum 
available evaluation for the veteran's disability under 
applicable diagnostic criteria, his claim for an increased 
evaluation remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board remanded this case to the RO for further 
development in February 1997, to include a search for records 
and new VA examinations.  Following the completion of this 
development, the Board denied both of the veteran's claims in 
a September 1998 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in November 1999, the Secretary of 
Veterans Affairs (Secretary) filed a motion to remand the 
Board's decision.  The veteran did not oppose this motion, 
and, in February 2000, the Court vacated the September 1998 
Board decision and remanded this case back to the Board.


REMAND

In the November 1999 motion, the Secretary indicated that the 
evidence upon which the Board had predicated its denial of 
the veteran's well-grounded claim for service connection for 
residuals of a concussion, namely VA medical opinions from 
September 1994 and June 1997, was "equivocal in nature" and 
that further adjudication was in order.  In view of this, the 
Board finds that further development, to include a new VA 
examination with an etiological opinion based upon a review 
of the claims file, is needed for compliance with the Court's 
Order.

Similarly, in the November 1999 motion, the Secretary 
indicated that the veteran's complaints of pain, in regard to 
his claim for an increased evaluation for residuals of a left 
leg fascial injury, should be further discussed in further 
detail.  Again, the Board has reviewed the evidence currently 
of record and finds that this evidence is insufficient to 
comply with the Court's Order; more information regarding the 
nature and extent of the veteran's left leg pain is needed.  
As such, a further examination of this disability is 
warranted.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


The RO should afford the veteran an 
examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of his claimed 
residuals of a concussion, and the 
severity and manifestations of his 
residuals of a left leg fascial injury.  
(The Board would point out that the RO 
may, if deemed necessary, afford the 
veteran separate examinations for the 
individual disabilities noted above, but 
the Board does not so require.)  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including records 
associated with the veteran's July 1991 
in-service motorcycle accident, and based 
on this review and the findings of the 
examination offer an opinion as to 
whether the veteran has any residuals of 
the concussion sustained in that 
accident.  The examiner should specify 
the nature/diagnosis of any residuals 
identified.  Also, the examiner should 
provide a summary of all current 
symptomatology of the veteran's residuals 
of a left leg fascial injury, with 
particular attention to the effect of 
pain on this disability.  To the extent 
possible, the veteran's left leg pain, if 
present, should be described in 
quantitative terms of degree.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


